DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 08/05/2022 is acknowledged.
	The rejection of claims 93, 97, 104 under 35 U.S.C. 112(d) is withdrawn per claim cancellations. 
	Claims 90, 95, 103 have been amended.
	Claims 1-89, 93, 97, 104, 108-110 are cancelled.	 
	Claims 90-92, 94-96, 98-103, 105-107 are being considered on the merits.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90, 92, 94-102  are rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative unpatentable over Yan et al. (Biores. Technolo. 102: 6487-6493 (2011), hereinafter R1) with Harlin et al. (WO 2013/096891 (US 9, 375,703) hereinafter Harlin ) as evidence.
Amended claims 90, 95 recite a method for producing algal biomass wherein the medium comprises juice (nitrogen source) from one or more fruits or vegetables. The growth medium is free from nitrate, ammonia and urea.
Claims 90, 94 - R1 discloses a method for producing algal biomass using molasses on its own. (Abstract)
Claims 90, 95, 98 - R1 discloses that molasses (sugar refinery) is used as an alternative culture media for oleaginous microalgae. (page 6488, col. 1, passage before Methods and 2.2 Hydrolysis of waste molasses)
Claims 95, 98, 99 - R1’s oleaginous microalgae comprise polyunsaturated fatty acids (EPA, DHA) inherently. Oleaginous microalgae are known as sources of polyunsaturated fatty acids especially EPA and DHA in the art. 
Claim 94 - R1 discloses that after sterilization of molasses, heterotrophic microalgae are inoculated at 5% level to the medium at 28 C, with continuous shaking at 220 rpm for 5 days. (page 6488, col. 2, 2.3 Medium preparation)
Claims 90, 94, 95 - R1 clearly discloses that molasses contains abundant nutrients for algal growth and molasses hydrolysate alone could support rapid growth of the heterotrophic algae. (page 6490, col. 1, last par.)
It is noted that molasses is in fact the juice of sugar beets or sugar cane. 
Claims 90, 95 -The molasses medium of R1 does not comprise nitrate, ammonia or urea. 
Since molasses is disclosed, this word includes both beet and/or sugarcane molasses as known in the art. 
However, since claims 92, 96 are limited to beet molasses, selecting beet molasses or sugarcane molasses would have been a modification well within one’s ordinary skill in the art. In the alternative, it would have been obvious to use beet molasses as evidenced by Harlin. Harlin clearly discloses that microalgae are cultivated on sugar from corn, sorghum, sugar cane, sugar beet or molasses. (page 14, lines 8-10)
It is evident that when molasses is disclosed for cultivation of microalgae, sugar cane molasses or beet molasses may be used; absent any evidence to the contrary. Applicant’s argument that sugarcane molasses is acidic and not suitable for algal culture media is not persuasive, because adjusting the pH of culture medium to a desirable pH is conventional knowledge in the art and well within one’s ordinary skill in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90-92, 94-96, 98-102 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Biores. Technolo. 102: 6487-6493 (2011), hereinafter R1) in view of Harlin et al. (WO 2013/096891 (US 9,375,703), hereinafter R2)
Amended claim 90 recites a method for producing algal biomass wherein the medium comprises juice (nitrogen source) from one or more fruits or vegetables. The growth medium is free from nitrate, ammonia and urea. Claim 92 recites that the juice may be beet molasses.
The disclosure of R1 is incorporated by reference as outlined above. R1 clearly discloses a method for producing microalgae using cane molasses. 
R1 discloses producing oleaginous algae using molasses as a complete growth medium. R1 clearly discloses that molasses contains abundant nutrients for algal growth and molasses hydrolysate alone could support rapid growth of the heterotrophic algae. (page 6490, col. 1, last par.)
While R1 is silent to the use of beet molasses, R2 clearly discloses that molasses of sugar cane or sugar beets may be used for microalgae cultivation. (page 14, lines 8-10)
Claim 95 - R2 discloses that after growing the cells, triglycerides (fat) may be extracted from the biomass. (page 22, Extraction of triglycerides)
R2 teaches of fractionating the biomass to enrich in polysaccharides or to recover proteins, nutrients or other valuable components. (page 23, lest par.)
R2 discloses drying of biomass and milling the dried biomass. (page 24, lines 1-7)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by using organic molasses (juice) on its own for producing algae for food/supplement/pharmaceutical purposes as motivated by R2. One would do so to produce organic, safe and healthful algal biomass without the addition of inorganic chemical additives. Since R1 discloses the use of molasses, the use of any other organic fruit or vegetable juice would have been motivated. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing organic algae as human food.
Claims 103, 105-107 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Biores. Technolo. 102: 6487-6493 (2011), hereinafter R1) and Harlin et al. (WO 2013/096891, hereinafter R2), further in view of Brooks et al. (US 2012/0128851, hereinafter R3)  OR  Brooks et al. (US 2011/0250178, hereinafter R4).
Claim 103 is limited to a method of producing a food product, cosmetic, industrial composition or pharmaceutical composition for a human or an animal wherein microalgae produced by using molasses as culture medium; is the main ingredient. 
While R1 and R2 suggest using microalgae for food or industrial compounds, there are no examples of food products or cosmetic products. 
Claim 103 - R3 discloses novel microalgal food compositions comprising microalgal biomass that have been processed into flakes, powders and flours. (Abstract)
Claim 105, 106, 107  - R3 discloses the production of cardio/metabolic health bar using algal flakes. (Example 9)
Therefore, producing food products using microalgae grown in molasses would have been motivated/obvious to one of ordinary skill in the art. 
Claim 103 - R4 also discloses cosmetic compositions comprising microbial components. R4 discloses the use of whole microalgal cells, and/or microalgal oil in cosmetic products. (Abstract)
R4 discloses a process for producing algal soap. (Example 15), algal clay mask (Example 16), beauty serum (Example 17) and numerous other cosmetic products.
Therefore, producing cosmetic products using microalgae grown in molasses would have been obvious to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by using organic molasses (or any other fruit or vegetable juice) on its own for producing algae for food/cosmetic/pharmaceutical purposes as motivated by R3-R4. One would do so to produce organic, safe and healthful algal biomass without the addition of inorganic chemical additives. Since R1 discloses the use of molasses, the use of any other organic fruit or vegetable juice, as carbon and/or nitrogen source, would have been motivated. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing organic algae as human food/cosmetics.


Response to Arguments
	Applicant’s arguments (08/05/2022) have been considered. These arguments are not persuasive. 
	1.	Applicant defines “juice” to encompass beet molasses. 
	a.	cane molasses may also be considered “juice”. It is a processed extract of sugarcane. The use of cane molasses by the primary reference would have motivated the use of any other fruit or vegetable juice. This modification would not have required undue experimentation. 
	2.	Applicant argues that R1 does not disclose beet molasses or any fruit or vegetable juice.
	a.	Claim 90 is limited to the use of juice. Molasses disclosed by R1 is considered a juice. In the alternative, the use of any other fruit or vegetable juice would have been obvious. 
	3.	Applicant argues that R2 does not disclose  or suggest beet molasses. 
	a.	The rejection is based on anticipation or in the alternative on obviousness. The disclosure of the word “molasses” is sufficient to make the claim obvious. To one of ordinary skill the word “molasses” conveys all kinds of molasses, including beet molasses. 
	4.	Applicant argues that there is no direction in R2 to choose beet molasses for cultivating microalgae.
	a.	R2 is a secondary reference that discloses the use of molasses (or as argued by Applicant, “sugar from molasses”. The disclosure of “molasses” is sufficient to make the claim obvious. Furthermore, See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. 
		Even if assuming that R2 recites “sugar from molasses”, the word molasses would have motivated the use of any molasses. The Applicant does not have to bodily incorporate the teachings of the secondary reference into the primary reference.
	5.	Applicant argues that beat molasses and cane molasses are compositionally different entities. 
	a.	Granted, the beet and cane molasses are compositionally different. However, selecting between a finite number of alternatives would not have required undue experimentation. 
	6.	Applicant argues that R3 or R4 does not disclose or suggest the use of beet molasses or any other fruit or vegetable juice for the cultivation of microalgae. 
	a.	R3 and R4 are secondary references that disclose the use of microalgae for food and cosmetics. The use of molasses is disclosed by R1 and R2. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed. 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791